internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc fip 4-plr-101004-03 date date legend taxpayer parent date a date b year a state a x policy form a number number number number number number number number system a system b department a department b dear this is in response to your letter of date a requesting a waiver pursuant to sec_7702 of the internal_revenue_code for number insurance contracts issued by taxpayer that failed to meet the requirements of sec_7702 plr-101004-03 facts the information submitted indicates that taxpayer is a stock_life_insurance_company organized and operated under the laws of state a taxpayer is licensed to do business in x taxpayer represents that it qualifies as a life_insurance_company under sec_816 taxpayer is a wholly-owned subsidiary of parent and files a consolidated_return with parent on an accrual accounting calendar_year basis all of the life_insurance contracts hereinafter referred to as policies that are the subject of this request are flexible premium universal_life_insurance contracts issued by taxpayer on policy form a all of the policies were issued after date b and were intended to comply with sec_7702 by both satisfying the guideline premium requirements of sec_7702 and c and falling within the cash_value corridor of sec_7702 and d taxpayer issued over number policies and has number policies in-force the policy provides for the payment of an initial premium and of planned premiums the amount and interval of the planned premium are set forth in a schedule attached to the policy although the policy form allows the policyholder to change the frequency as well as increase or decrease the amount of the planned premiums policyholders generally only pay the premium set forth on the schedule the policies allow taxpayer to limit any increase in the planned premium and to limit the number and amount of any additional payments to maintain the compliance of the policies with the requirements of sec_7702 the policies provide for the payment of a death_benefit prior to maturity the death_benefit provided by the policy varies depending on the death_benefit option selected by the policyholder and in effect at the death of the insured the policy provides two death_benefit options the first option is that the death_benefit is the greater of the specified amount or the applicable_percentage as set forth in sec_7702 of the policy’s cash_value the second option is that the death_benefit is the greater of the specified amount plus the policy’s cash_value or the applicable_percentage as set forth in sec_7702 of the policy’s cash_value taxpayer’s compliance procedures for the policies include the use of system a and system b and the accompanying manual procedures as part of the policy application process taxpayer’s procedures require policyholders to identify the amount of the planned premium they will pay for the policy employees in department a use system a to calculate the guideline_premium_limitation within the meaning of sec_7702 for the policy and to determine whether the sum of the planned premiums will always be less than the guideline_premium_limitation for the policy taxpayer also uses system b to generate billing statements for the planned premiums when each policy is issued taxpayer’s procedures require employees in department a to determine the date as of which the planned premiums for the policy and the bill for the planned premium will be modified or terminated the policy change_date a policy change_date may be needed for a variety of reasons such as the plr-101004-03 expiration of a benefit or the termination of a temporary substandard extra employees in department a calculate the policy change_date for a policy using a specific formula different formulas are used for the various types of life_insurance policies employees in department a are provided with a procedure manual that contain directions regarding the manner in which the policy change_date should be calculated additionally supervisors in department a train employees in their department to enter the policy change_date into the policy change_date field in system b if the planned premium will need to be reduced or terminated by a certain date to continue a policy’s compliance with the guideline_premium_limitation the policy change_date would be that date rather than the date produced by the applicable formula for the policy once the policy change_date is determined senior employees in department a are required to enter it into the policy change_date field of taxpayer’s system b with a code indicating the reason for the policy change if the planned premium will need to be modified or terminated to continue the policy’s compliance with the guideline_premium_limitation the current procedure is to use code g system b generates three times a month a list of all the policies with policy change dates in the following month the policy change_date notice the policy change_date notice also sets forth a code for each policy change_date that explains the nature of the modification required after the policy change_date notice is generated it is sent to department b for processing department b reviews the policy change notice in order to determine whether a specific code is identified for each policy if a specific code is identified for example code g-- change needed to maintain compliance with the guideline_premium_limitation department b modifies the planned premium to maintain the policy’s compliance however if the code is identified on the policy change_date notice is miscellaneous code the file for the policy must be reviewed by department b in order to determine the nature of the modification required department a can enter only one policy change_date into system b for each policy if a policy will require more than one change_date in its planned premium or other aspects of its coverage since use of the policy change_date field is not restricted only to premium changes the date of the first policy change is coded with the appropriate code for that change or if there is no specific code a miscellaneous code is used with respect to certain policies multiple policy change dates are required for example in the case of a policy issued with a temporary substandard extra that expires after a certain number of years the policy change_date would be coded with a miscellaneous code this would inform department b that the policy file must be reviewed in order to determine the nature of the modification required and whether a subsequent policy change_date is required approximately one year ago taxpayer discovered that certain of the policies it issued failed to meet the requirements of sec_7702 these policies are referred to hereafter as failed policies described below are the nature of the errors and the steps plr-101004-03 that taxpayer is taking or will take to correct these errors and to prevent them from reoccurring clerical processing errors resulted in the noncompliance of number failed policies these clerical processing errors stemmed from the inadvertent failure of employees to follow taxpayer’s established procedures there are four types of clerical processing errors the first type of error stemmed from the failure of employees in department a to follow taxpayer’s procedures from for determining the policy change_date and entering the date into system b taxpayer’s procedures require employees in department a to determine the policy change_date using one of the formulas provided once a policy change_date is determined senior employees in department a are required to enter it into system b employees in department a inadvertently used an incorrect formula in certain instances to determine the policy change_date in other instances employees in department a after correctly determining the policy change_date did not enter the date into system b as a result the policy change_date notices generated by system b did not correctly reflect the policy change_date for these policies since the employees in department b were not provided the correct policy change_date they did not correctly modify the planned premium for these policies with the result that premiums in excess of the guideline_premium_limitation excess premiums were paid this resulted in the noncompliance of number policies the second error resulted from the failure of employees in departments a and b to follow taxpayer’s procedures for entering the policy change_date into system b when each policy is issued taxpayer’s procedures require senior employees in department a to enter the policy change_date into the system b contrary to taxpayer’s procedures employees in department a did not enter the policy change_date into system b in certain instances as a result the policy change_date notices generated by system b did not contain the policy change_date for these policies consequently employees in department b were not aware that the planned premium had to be modified in order to prevent excess premiums from being paid the error resulted in the noncompliance of number policies after a policy change notice is generated taxpayer’s procedures require employees in department b to review the policy file of all the policies on the policy change_date notice that are identified with a miscellaneous code for these policies taxpayer’s procedures also require employees in department b to determine based on the policy file the nature of the planned policy change required and whether a subsequent policy change_date should be entered into system b for the policies in certain instances when a subsequent policy change_date needed to be entered into system b employees in department b did not do so as a result any policy change_date notice generated by system b did not contain the subsequent policy change_date for these policies and employees in department b were not aware that the planned premium had to be modified a second time in order to prevent excess premiums from plr-101004-03 being paid this error resulted in the noncompliance of number policies the third clerical processing error stemmed fro the failure of employees in department b to follow taxpayer’s procedures with respect to policy change_date notices as described above taxpayer’s procedures require employees in department b to review the policy change_date notices and modify the planned premium accordingly in certain instances employees in department b did not follow taxpayer’s procedures and did not change the planned premium as indicated on the policy change_date notices consequently policyholders paid excess premiums which were not refunded within days of the end of the contract_year in which they were paid this error resulted in the noncompliance of number policies the fourth clerical_error involved a mistake in inputting certain information into systems a and b specifically for number policies with respect to which the insured was a female the planned premium and the guideline premiums were calculated for a male of the same age as a result premiums were paid in excess of the correct guideline_premium_limitation as a short term solution to correct its procedures taxpayer is comparing the premiums_paid for a policy which are not equal to the billed premium and or are received prior to the due_date to the policy’s guideline_premium_limitation on a monthly basis to determine whether the premium can be accepted a report is also generated on a monthly basis indicating all policies that had excess premiums_paid in the preceding month employees of taxpayer review each policy on the report in order to determine whether in fact premiums have been paid in excess of the guideline_premium_limitation for the policy if excess premiums have been paid such premiums are returned to policyholders with interest within days after the end of the contract_year in which they are received pursuant to sec_7702 taxpayer also has implemented some additional procedures designed to prevent noncompliance specifically employees in department a use in conjunction with system a a detailed spreadsheet to calculate the guideline_premium_limitation for a policy to determine whether the sum of the planned premiums will always be less than the guideline_premium_limitation of the policy taxpayer’s procedures also require a supervisor in department a to review the determination of the guideline_premium_limitation for a policy before it is sent to the policyholder in order to reduce the likelihood that the errors described above will recur taxpayer is in the process of converting the policies to a new administrative system taxpayer expects the conversion to be completed by the end of year a the new administrative system will compare premiums_paid under the policy with the guideline_premium_limitation applicable to the policy each time a premium payment is received additionally the new administrative system will not allow premiums in excess of the guideline_premium_limitation to be applied to a policy such excess premiums will be returned with interest to policyholders within days after the end of the contract_year plr-101004-03 in which they were paid pursuant to likelihood that the errors described above will recur f b these actions will reduce the law and analysis sec_7702 defines the term life_insurance_contract for all purposes of the code under sec_7702 a life_insurance_contract must qualify as such under the applicable law and must satisfy either the cash_value_accumulation_test of sec_7702 and sec_7702 or both the guideline premium requirements of sec_7702 and sec_7702 and the cash_value corridor of sec_7702 and sec_7702 with respect to the guideline premium requirements sec_7702 requires that the premium paid under the contract at any time must not exceed the greater of the guideline_single_premium or the sum of the guideline level premiums to that date the guideline_single_premium is the single premium at issue that is needed to fund the future_benefits under the contract determined on the basis of the following three elements enumerated in sec_7702 i - iii i reasonable mortality charges which meet the requirements if any prescribed in regulations and which except as provided in regulations do not exceed the mortality charges specified in the prevailing_commissioners’_standard_tables as defined in sec_807 as of the time the contract is issued ii any reasonable charges other than mortality charges which on the basis of the company’s experience if any with respect to similar contracts are reasonably expected to be actually paid and iii interest at the greater of an annual effective rate of percent or the rate or rates guaranteed on issuance of the contract the guideline_level_premium means the level annual amount payable over a period not ending before the insured attains age computed on the same basis as the guideline_single_premium except sec_7702 shall be applied by substituting percent for percent accordingly the amount of both the guideline_single_premium and guideline_level_premium is proportional to the amount of future_benefits under the contract the computational rules of sec_7702 and the definitions of sec_7702 apply to both the guideline_single_premium and the guideline_level_premium under sec_7702 the secretary_of_the_treasury may waive the failure to satisfy the requirements of sec_7702 if the taxpayer establishes that the requirements were not satisfied due to reasonable error s and that reasonable steps are being taken to remedy the error s taxpayer proposes to remedy the compliance failure of each failed policy that is in-forced on the effective date of the waiver and under which the sum of the premiums_paid as of that date exceeds the guideline_premium_limitation for the failed policies as of plr-101004-03 that date specifically taxpayer proposes to refund to the policyholders the amount by which the sum of the premiums_paid exceed the guideline_premium_limitation for the policy as of the effective date of the waiver with interest on such amount at the contract crediting rate with respect to failed policies that terminate by reason of the death of the insured at the time when the premiums_paid exceed the guideline_premium_limitation for the failed policies taxpayer will pay the policyholders the policyholders’ estates or the beneficiaries such excess with interest at the contract crediting rate taxpayer is prepared to implement these corrective measures within days from the effective date of the requested waiver after considering all the facts and circumstances we find that failure of number policies to satisfy the requirement of sec_7702 was due to reasonable errors and taxpayer is taking reasonable steps to remedy the errors conclusion accordingly based on the information submitted the failure of number contracts to satisfy the requirements of sec_7702 is waived pursuant to sec_7702 provided that the excess premiums are refunded with interest calculated equal to the contract crediting rate as of the date of the cure any contracts that are not cured within days of the date of this letter are not covered by this waiver the rulings contained in this letter are based on information submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer sincerely yours mark s smith chief branch office of associate chief_counsel financial institutions and products
